Citation Nr: 0816799	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a gastric ulcer, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for idiopathic seizure 
disorder, currently rated as 10 percent disabling.

3.  Entitlement to service connection for colon problems.

4.  Entitlement to service connection for Klinefelter's 
syndrome.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted an increased rating from 10 to 40 
percent for a gastric ulcer, continued a rating of 10 percent 
for idiopathic seizure disorder, denied service connection 
for Klinefelter's syndrome, and reopened the veteran's 
previously denied claim for adjustment disorder but denied 
service connection for the same on the merits.

In November 2007 the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge at a hearing held 
at the RO.  The transcript of that hearing is of record.

The veteran seeks service connection for psychiatric 
disability.  Although service connection for an adjustment 
disorder was denied by VA in an unappealed April 1997 rating 
decision, since that time his condition has been diagnosed as 
a major depressive disorder.  Because service connection was 
not previously denied for major depressive disorder, that 
disability must be considered de novo.  Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008); see also Ephraim v. 
Brown, 
82 F.3d. 399, 402 (Fed. Cir. 1996).  For this reason, and 
notwithstanding that the Board also previously indicated that 
the issue was one of reopening previously denied adjustment 
disorder, the issue on appeal is more properly characterized 
as entitlement to service connection for a psychiatric 
disorder, including depression.

The issues of entitlement to an increased rating for a 
seizure disorder and service connection for depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  At all times during the course of the appeal, the 
veteran's gastric ulcer has been manifested by no more than 
moderately severe symptoms, with less than severe symptoms 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.

2.  At his October 2007 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to service 
connection for colon problems.

3.  The competent medical evidence demonstrates that the 
veteran's Klinefelter's Syndrome is a congenital disorder 
(congenital chromosomal abnormality) that was not incurred in 
or aggravated by his service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for a gastric ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Codes 7304, 
7305 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for colon 
problems have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  Service connection for Klinefelter's Syndrome is not 
warranted.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In February 2003, prior to the initial adjudication of the 
claims, and in March 2005 after adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to obtain review his claims 
and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  In October 2007, 
the veteran submitted additional evidence to the Board, 
accompanied by a waiver of RO consideration.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in November 2007.  It is therefore inherent in the 
claim that the veteran had actual knowledge of the rating 
element of his increased rating claim.

The Board acknowledges that the notices sent to the veteran 
in February 2003, March 2005, and November 2007 do not meet 
the requirements of Vazquez-Flores and are not sufficient as 
to content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the November 2007 notice he was told to 
submit evidence showing that his service-connected disorder 
had worsened.  He was informed that this evidence may include 
a statement from his doctor containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  He was also 
informed that he may submit statements from other individuals 
describing their personal observations as to how the 
veteran's disability has become worse.  In a Dingess notice 
dated in November 2007, he was provided examples of evidence 
that may affect his disability rating including information 
about on-going treatment records; recent Social Security 
determinations; or statements from employers as to his job 
performance, lost time, or other information regarding how 
his condition affected his ability to work.  In addition, the 
January 2005 statement of the case included the schedular 
criteria and diagnostic code needed to support an increased 
rating for the veteran's disability.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in statements 
made in his February 2006 substantive appeal in which he 
discussed the severity of his disability and its affect on 
his daily life.  At the October 2007 Board personal hearing, 
the veteran was specifically asked about, and testified 
regarding, symptoms noted in the rating criteria associated 
with his service-connected gastric ulcer disease, including 
pain, weight loss (gain), general impairment of health, 
anemia, vomiting, and hematemesis.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
For these reasons, the Board finds that adequate notice was 
provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the service connection claim, the 
Board finds that VA is not obligated to provide an 
examination in this case because the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service.  With respect to the increased rating 
claim, the Board finds that there is competent medical 
evidence of record sufficient to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  In sum, the Board finds 
the duty to assist and duty to notify provisions have been 
fulfilled and no further action is necessary under those 
provisions.

Increased Rating for Gastric Ulcer Disease

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The veteran's service-connected gastric ulcer disease was 
rated 40 percent disabling under Diagnostic Code 7304.  Under 
Diagnostic Code 7304, a 40 percent evaluation rating is 
warranted for moderately severe symptoms, with less than 
severe symptoms but with impairment of health manifested by 
anemia and weight less or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted for severe 
symptoms with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Code 7304.  For purposes of 
evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112 (2007).

Private medical records dated in January 2003 reflect the 
veteran's complaints of flatulence, diarrhea and a change in 
bowel habits for which he underwent an operation that same 
month.  He weighed 163 pounds.

The veteran underwent a VA examination in April 2003.  He was 
155 pounds.  The examiner indicated that the veteran had been 
suffering from a gastric ulcer since 1994, a condition that 
affects body weight from 180 pounds to 155 pounds within a 
five month period.  He did not receive any treatment to 
correct his weight change.  He complained of nausea and 
vomiting up to two times per day, usually brought on by 
certain foods or smells.  He had constant stomach pain 
similar to hunger pains in the middle of his stomach.  Ulcer 
treatment did not improve his condition.  He had not vomited 
blood or passed any black tarry stools.  He was functionally 
impaired by a loss of appetite, limited diet, and weight 
loss.  After an examination, the diagnosis was gastric ulcer.  
The examiner reported that this condition caused significant 
anemia, as indicated on CBC and by malnutrition, which 
moderately affected the veteran's health.

VA records dated in July 2004 reflect that the veteran 
weighed about 212 pounds.  By December 2004, he weighed 217 
pounds.

VA medical records show that the veteran underwent an upper 
GI endoscopy in February 2005.  The impression was Schatzki 
ring (acquired), retained food in the stomach; and suspect 
gastroparesis.

VA medical records dated in March 2005 reflect that the 
veteran's weight was 221 pounds.  It was noted that an EGD in 
February which showed food retention in his stomach and the 
presence of a Schatzki's ring.  The impression was 
gastroparesis of an unknown etiology and dysphagia secondary 
to gastroesophageal reflux disease (GERD) ring.  In May 2005, 
he underwent an upper GI endoscopy.  In May 2006, the 
veteran's diagnoses included GERD; dyspepsia; dysphagia with 
improvement after dilation; chronic constipation improved; 
and anxiety contributes to symptoms.  In November 2006, the 
assessment was that his GERD was controlled.

The Board finds that a rating in excess of 40 percent for the 
veteran's service-connected gastric ulcer is not warranted 
for any period during the course of this appeal.  The 
competent medical evidence shows that, while the veteran 
weighed only 155 pounds in April 2003 after losing 25 pounds, 
he consistently gained weight thereafter.  While the 
competent medical evidence reflects some vomiting, there is 
no evidence of hematemesis or melena.  Finally, significant 
anemia was documented on one occasion in April 2003.  The 
competent medical evidence does not evidence for any period 
of the claim severe symptoms with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Therefore, the Board finds that the competent 
medical evidence does not support a rating greater than 40 
percent for a gastric ulcer.

The Board has considered whether or not the veteran is 
entitled to a higher rating for his gastric ulcer under any 
other diagnostic code.  The competent medical evidence shows 
that the veteran has been diagnosed with GERD which is 
contemplated by DC 7346.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7346, the highest rating of 60 percent is 
warranted where there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  However, as previously discussed the 
competent medical evidence is negative for any evidence of 
hematemesis or melena.  While the veteran complained of 
vomiting, the evidence is negative for weight loss since 
April 2003.  As there is no evidence of other symptoms 
productive of severe impairment, the veteran is not entitled 
to a higher rating under pursuant to DC 7346.  38 C.F.R. 
§ 4.114.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for an increased 
rating in excess of 40 percent for the service-connected 
gastric ulcer disease, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Withdrawal of Issue of Service Connection for Colon Problems

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In February 2006, the veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to 
service connection for colon problems, as identified in the 
January 2005 statement of the case.

At his October 2007 personal hearing before the Board, the 
veteran stated that he was withdrawing the appeal as to the 
issue of entitlement to service connection for colon 
problems.  The Board finds that the veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(a statement made during a personal hearing, when later 
reduced to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for colon problems, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  Accordingly, the issue 
of entitlement to service connection for colon problems is 
dismissed.

Service Connection for Klinefelter's Syndrome

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Congenital or developmental defects and refractive errors of 
the eye as such are not diseases within the meaning of the 
applicable legislation and are thus not subject to service 
connection.  38 C.F.R. § 3.303(c) (2007).

The veteran's service medical records show diagnoses of 
Klinefelter's syndrome and hypogonadism.  Post-service 
medical records show treatment of Klinefelter's syndrome 
which includes testosterone injections.

Klinefelter's syndrome is a condition due to a chromosomal 
abnormality that has manifestations including infertility and 
absence of sperm.  See Dorland's Illustrated Medical 
Dictionary, p. 1637 (27th edition 1988).  Klinefelter's 
syndrome is a chromosomal abnormality, a congenital abnormity 
for which service connection cannot be granted and 
compensation may not be paid.  See 38 C.F.R. § 3.303(c).

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced at any time.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his 
assertions do not constitute competent medical evidence that 
his Klinefelter's syndrome is other than a congenital 
abnormality for which service connection may not be granted. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Klinefelter's syndrome, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 40 percent for service-
connected gastric ulcer, for any period of the increased 
rating claim, is denied.

The appeal concerning the issue of entitlement to service 
connection for colon problems is dismissed.

Service connection for Klinefelter's Syndrome is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Although notification letters dated in February 2003 and 
March 2005 were issued in this matter as pertains to the 
claim for increased rating for idiopathic seizures, they do 
not comply with the Vazquez-Flores ruling.  The veteran was 
not notified of any of the information required by Vazquez-
Flores.

The veteran contends that his seizure disorder is worse than 
the current rating of 10 percent reflects.  The veteran's 
service-connected seizures with head trauma are assigned a 10 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
8910 (2007).  The veteran contends that his symptomology is 
worse than is contemplated under a 10 percent disability 
rating, and that a higher rating should be assigned.  

Under Diagnostic Code 8910, both the frequency and type of 
seizure a veteran experiences are considered in determining 
the appropriate rating evaluation.  A 10 percent rating is 
warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  A 20 percent rating is assigned when 
there has been at least one major seizure in the last two 
years or at least 2 minor seizures in the last 6 months.  
Assignment of a 40 percent rating is warranted when there is 
at least one major seizure in the last 6 months or 2 in the 
last year; or averaging at least 5 to 8 minor seizures 
weekly.  Assignment of a 60 percent rating is warranted when 
there is an average of at least one major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  An 
80 percent evaluation is warranted when there is an average 
of at least one major seizure in 3 months over the last year; 
or more than 10 minor seizures weekly.  A 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2007).

During a VA psychiatric consultation in December 2004, the 
veteran indicated that he could not work due to his seizure 
disorder, had given up his driver's license in December 2004, 
and that his seizure disorder was not well-controlled.

VA medical records dated in August 2006 reflect that the 
veteran reported two seizures.  However, it was felt that the 
seizures seemed to be non-epileptic.  A November 2006 
neurology clinic record shows that he had three starring 
episodes each week between January 2006 and September 2006.  
However, EEG monitoring was negative for any epileptiform 
activity during these events.  The physician noted that 
neuropsychological evaluation and psychotherapy may be useful 
for evaluation non-epileptic seizures.

At the October 2007 hearing before the Board, the veteran 
testified that he experiences tingling in his extremities and 
hand shakes that occur four times a week.  He also complained 
of numbness in his lower extremities and had a recent fall 
down the stairs.

While the veteran was afforded a VA examination in May 2003, 
the veteran should be afforded a VA neurological examination 
to determine the current nature and extent of his service-
connected seizure disorder.  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  For these reasons, the Board determines that a 
remand is required for further development of the record, 
including a VA neurological examination to determine the 
current nature and extent of the service-connected seizure 
disorder.

With regard to the issue of service connection for a 
psychiatric disorder that includes depression, the veteran 
contends that he currently has depression which is related to 
his service or his service-connected seizure disability.  The 
veteran's service medical records show extensive psychiatric 
treatment during his active duty service from October 1986 to 
August 1996.  Service medical records include a February 1986 
enlistment examination report that reflects a normal 
psychiatric evaluation.  In October 1988, the veteran's 
supervisor took him to a mental health clinic following an 
evening of drinking during which the veteran had expressed 
suicidal thoughts.  He also reported a decreased mood with 
increased irritability following a seizure seven months ago.  
The assessment was Axis I rule out (r/o) major depression , 
and r/o anxiety disorder NOS (not otherwise specified).  

Another October 1988 report during service shows an 
assessment of adjustment disorder with depressed mood-o/c 
(obsessive compulsive) features.  In March 1989, there was no 
Axis I diagnosis but the Axis II diagnosis was o/c features.  
An October 1992 clinical note reflects that the veteran had 
additional conflict with his supervisor; the assessment was 
Axis I occupational problem.  During service in March 1995, 
the Axis I diagnosis was to rule out personality change due 
to seizure disorder, to rule out mood disorder due to seizure 
disorder, to rule out psychotic disorder due to seizure 
disorder, major depressive d/o (MDD), and delusional 
disorder.  A physician opined that the veteran's seizure 
disorder could have contributed to his psychiatric 
presentation.  In April 1995, the diagnoses were to rule out 
personality change due to medical condition, to rule out mood 
change due to condition, and to rule out major depression.  

Service medical records dated in May 1995 reflect diagnoses 
of depressed mood; and dysphoric affect, appropriate, non-
labile.  In June 1995, the diagnoses were r/o adjustment d/o, 
and depressed and anxious mood.  In August 1995, the 
diagnoses were adjustment disorder with depressed mood and 
avoidant traits.  During service in December 1995, the 
diagnosis was adjustment disorder with depressed mood.  
Records dated in January 1996 to May 1996 show a diagnosis of 
adjustment disorder with depressed mood.  Still during 
service in August 1996, the diagnoses were adjustment 
disorder with depressed mood, and occupational problems.

After service, VA medical records include an April 2000 
report that shows a diagnosis of depression, improved.  VA 
psychiatry records dated in April 2004 show that the veteran 
complained of domestic problems and was upset with the Air 
Force because of the way they treated him.  He was diagnosed 
with post-traumatic stress disorder (PTSD); obsessive-
compulsive disorder (OCD) per history; and depression NOS.

In December 2004, the veteran underwent a VA psychiatry 
consultation during which he complained of domestic problems 
and depression which he related to his service and childhood.  
The diagnoses were severe major depressive disorder (MDD); 
personality disorder NOS; and marital conflict.

In January 2005, the veteran was diagnosed with recurrent 
major depression and recurrent moderate major depressive 
disorder.  In May 2006, he had to stop taking his seizure 
medication due to problems with his mood and anger.  The 
evidence of record at this time does not delineate whether or 
not the veteran's claimed depression is related to his 
domestic problems, his active duty service, including 
extensive psychiatric symptoms and diagnosed disorders in 
service, or to any service-connected disability.  Therefore, 
the Board finds that additional VA examination and medical 
opinion is needed to determine whether any current 
psychiatric disability is related to the veteran's service or 
is secondary to his service-connected disabilities.

Accordingly, the issues of increased rating for a seizure 
disorder and service connection for depression are REMANDED 
for the following action:

1.  Advise the veteran of what evidence 
would substantiate his claim for an 
increased rating in excess of 10 percent 
for the service-connected seizure 
disorder.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Vazquez- Flores ruling, 
and advise the veteran to submit evidence 
that his condition has worsened, including 
the effect an increased worsening of his 
condition has on employment and daily 
life, and provide notice of the criteria 
necessary under the appropriate Diagnostic 
Code(s) to establish entitlement to an 
increased rating.  In so doing, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  Schedule the veteran for the 
appropriate VA examination to determine 
the current nature and extent of his 
service-connected seizure disorder.  The 
claims file should be made available to 
the examiner and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should indicate 
what, if any, seizures the veteran 
experiences, identifying the seizures as 
major or minor, and indicate the frequency 
of the identified seizures, as well as 
indicating the most recent occurrence of 
any major seizure.

3.  Schedule the veteran for the 
appropriate VA examination to determine 
the nature and etiology of any psychiatric 
disorder(s).  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a) Diagnose any psychiatric disability.

b) Is it as likely as not (50 percent 
probability or greater) that the 
veteran's currently diagnosed 
psychiatric disability is due to or is 
the result of his service, service-
connected gastric ulcer, or service-
connected idiopathic seizure disorder?

4.  Once all of the above-requested 
development has been completed, the 
veteran's claims for an increased rating 
for seizures and for service connection 
for depression must be readjudicated.  If 
any of the claims remain denied, the 
veteran and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is hereby informed of the importance of appearing and 
participating fully in any scheduled VA examinations, and 
that failure to report for a scheduled examination or failure 
to cooperate with any requested development may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


